DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1 & 13, the previous 35 U.S.C. 112(b) rejection is now withdrawn and the currently pending claims 1-22 are found to be in condition for allowance as explained further below.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Mitsuhashi (US 2014/0065478 A1), teaches an electrode assembly comprising a negative electrode and a positive electrode including base member and active material layers located at at least one side of a corresponding one of the base members; a separator between the negative electrode and the positive electrode, wherein the active material layer of the negative electrode includes active material particles being oriented such that a long axis of each active material particle forms a constant angle with respect to the at least one side of the base member of the negative electrode. However, Mitsuhashi does not fairly teach or suggest the active material of the negative electrode including an alternating arrangement of orientation portions and non-orientation portions each consisting of the same material wherein active material particles in each of the orientation portions are oriented such that a long axis of each active .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727